Citation Nr: 1425436	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-17 889	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether there was a timely request for waiver of indebtedness created by receipt of an advance educational payment in the amount of $3,000.00.  

(The issue of entitlement to service connection for cavernous hemangioma with brain hemorrhage is addressed in a separate decision of the Board under docket number 12-05 026)


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The record reflects that the appellant served in the Georgia Air National Guard from March 2, 1991 to May 2, 1993, in the Air Force Reserves from May 3, 1993, to January 23, 1996, in the Army Reserves from January 24, 1996, to August 4, 1999, and in the District of Columbia Army National Guard from August 5, 1999, to July 18, 2001, and from January 30, 2009, to January 29, 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by the Committee of Waivers and Compromises of the St. Paul, Minnesota, Regional Office of the Department of Veterans Affairs (VA), which denied the appellant's claim for a waiver of indebtedness in the amount of $3,000.  Although the appeals stems from St. Paul, Minnesota, the original jurisdiction over the matter on appeal is the VA Regional Office and Educational Center in Muskogee, Oklahoma (RO).  

In February 2010, the appellant's appeal was remanded by the Board for further development.  The Board's prior remand directive and the subsequent actions of the agency of AOJ will be further discussed below.  The appellant's appeal has been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2010 remand, the Board instructed that the AOJ was to consult with the appellant and/or her private attorney concerning a convenient venue for the Board hearing requested by her private attorney in October 2011.  The AOJ sent a letter to the appellant and her private attorney in September 2012 requesting that either provide clarification concerning a location from which to conduct the hearing, but no response from either party was received by VA.  Thereafter, the appellant's claim was readjudicated in a March 2013 supplemental statement of the case and returned to the Board.  

As noted on the title page, the appellant currently has another appeal pending before the Board which, because of the subject matter involved, is addressed in a separate decision under docket number 12-05 026.  That appeal is being remanded by the Board to, among other actions, fulfill her request to participate in a Board hearing.  

As the appellant has expressed interest in participating in a hearing in connection with this appeal, and her other appeal currently before the Board is being remanded to afford her a Board hearing, to ensure that the appellant is given every opportunity of due process, the Board concludes that appellate adjudication of this issue should be deferred and remanded to afford the Veteran the opportunity to present testimony in support of this appeal.  

Accordingly, the case is REMANDED for the following action:

Allow the appellant to offer testimony in support of her appeal concerning the issue of whether there was a timely request for waiver of indebtedness created by receipt of an advance educational payment in the amount of $3,000.00 at the Board hearing scheduled in connection with her other current appeal (Board docket number 12-05 026).  

In the event that the need for a Board hearing in connection with the appellant's other appeal is rendered moot by a full allowance of the benefits sought prior to affording her a Board hearing on the matter, schedule the appellant for a videoconference hearing in connection with the present appeal at the Baltimore RO before a Veterans Law Judge of the Board sitting in Washington, D.C.  Notify her and her private attorney of the date, time and location of the hearing and place a copy of the hearing notice letter in her claims file.  If the appellant fails to appear for such a scheduled hearing, or otherwise indicates she no longer desires such a hearing, this should be documented in the record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



